Citation Nr: 1811419	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  12-08 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Carol J. Ponton, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. A Notice of Disagreement (NOD) was filed in July 2009. A Statement of the Case (SOC) was issued in February 2012. A substantive appeal (VA Form-9) was filed in March 2012. Supplemental Statements of the Case (SSOC) were issued in August 2013 and July 2016.

In January 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ). The transcript of the hearing is of record. 

Thereafter, in August 2014, the RO issued an SOC regarding the issues of entitlement to service connection for posttraumatic stress disorder (PTSD) and major depressive disorder. The Veteran perfected an appeal (VA Form-9) in September 2014 and requested a videoconference hearing. In an October 2014 decision, the Board remanded the appeal to the RO for further development. The RO scheduled a hearing on the above claims for March 13, 2018. In a letter dated January 25, 2018, the Veteran's attorney submitted a waiver of the hearing request and subsequently requested an informal conference with a Decision Review Officer (DRO).  As the record reflects the RO's continued involvement in the appeal, and in light of the outstanding DRO informal conference request, the Board declines to take any further action on the issues of entitlement to service connection for PTSD and major depressive disorder at this time. This delay is needed to ensure that the Veteran is afforded full due process in the matters. See 38 C.F.R. § 3.103; Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (due process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F. 3d 1290(Fed.Cir.2009)); see also Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015). 

With regard to the issue of entitlement to a compensable rating for bilateral hearing loss, the appeal is now before the Board for further appellate action.  

The Board reviewed the Veteran's electronic claims file which includes records in Virtual VA and Veterans Benefits Management System (VBMS) databases prior to rendering its decision. 


FINDING OF FACT

Throughout the appeal period, the Veteran's bilateral hearing loss has been manifested by hearing impairment corresponding to no worse than auditory acuity Level I.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for bilateral hearing loss have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

In an April 2009 letter, VA notified the Veteran of the evidence required to substantiate his claim. The Veteran was informed of the evidence VA would attempt to obtain and of the evidence that the Veteran was responsible for providing. See Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103, 5103A; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In a June 2016 Statement in Support the Claim, the Veteran asserted that the May 2016 VA examination was inadequate and that he felt intimidated and "did not perform the test to the examiner's liking."  Here, the record indicates that the Veteran participated in a VA examination in May 2016, the results of which have been included in the claims file for review. The examination involved a review of the Veteran's medical records; a thorough, in-person examination; and clinical findings based on the above. The Board observes that the examiner is a qualified medical professional who has the training, knowledge, and expertise on which he relied to conduct the May 2016 examination. The examiner opined that testing was difficult due to the Veteran's frequent non-compliance with procedures and easily noticed non-organic behaviors. However, according to the examiner, after numerous reinstructions and varying test presentation patterns, the Veteran provided consistent and accurate results. 

The examiner expounded on the fact that the Veteran was afforded numerous VA examinations in the past and that testing was difficult because the Veteran exhibited similar "non-organic" behavior. The Board observes that the Veteran has not expressed any specific deficiencies with the May 2016 examination, other than his contention that he "felt intimidated" and his belief that he did not comply with the examiner's requests to the "examiner's liking."  The Board finds that the examiner is a qualified medical professional who has the training, knowledge, and expertise on which he relied to conduct the May 2016 examination and to provide clinical findings used in deciding the claim. Thus, the Board finds the VA examination adequate for rating purposes. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In October 2014, the Board remanded the case for additional development.  The Board finds that the RO has substantially complied with the remand directives that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).





II. Increased Rating 

The Veteran contends that his service-connected bilateral hearing loss is more disabling than reflected by the current noncompensable rating. Relevant evidence of record consists of reports from VA examinations provided to the Veteran in May 2009, May 2012, and May 2016. 
	
Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity. 38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017). When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

The Veteran's service-connected bilateral hearing loss has been evaluated as  noncompensable under DC 6100. The assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). Under DC 6100, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination. Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz (cycles per second). To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness. 

The results of the Veteran's May 2009 VA audiometry examination reveal no worse than Level I bilateral hearing acuity. The audiometry results, in decibels, read: 





HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
40
50
LEFT
20
20
25
30
35

The puretone threshold averages were 35 for the right ear and 28 for the left ear.
Speech recognition scores were 96 percent for the right ear and 96 percent for the left ear. 

A May 2010 VA treatment record indicated that the Veteran complained of intermittent earaches and ringing in his ears. The Veteran reported that the symptoms resolved without treatment. In January and May of 2011, the Veteran complained of earaches and right ear pain that began many years prior. The Veteran also reported ringing in his right ear. The Board acknowledges that the Veteran was granted service connection for tinnitus by a July 2013 rating decision. 

An April 2012 private treatment record indicated that the Veteran was diagnosed with sensorineural hearing loss, asymmetrical. The Veteran was afforded a VA examination in May 2012, the results of the audiometry examination reveal no worse than Level I bilateral hearing acuity. The audiometry results, in decibels, read: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
45
50
60
LEFT
30
30
40
45
50

The puretone threshold averages were 46 for the right ear and 41 for the left ear.
Speech recognition scores were 96 percent for the right ear and 94 percent for the left ear. 

During the January 2014 Board hearing, the Veteran testified that he has difficulty understanding in-person and phone conversations; he has to read lips during in-person conversations; and he is unable to understand content played on the radio. The Veteran testified that his hearing acuity improved with hearing aids.

In November 2015, the Veteran was afforded a VA examination, but could not be tested. According to the VA examiner, the Veteran demonstrated numerous exaggerated listening behaviors during the examination which included better understanding of test instructions and answering case history questions without amplification than with amplification. 

The results of the Veteran's May 2016 VA audiometry examination reveal no worse than Level I bilateral hearing acuity. The audiometry results, in decibels, read: 




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
40
50
60
LEFT
35
35
35
45
45

The puretone threshold averages were 46 for the right ear and 40 for the left ear.
Speech recognition scores were 94 percent for the right ear and 94 percent for the left ear. 

The Board in no way discounts the difficulties that the Veteran experiences as a result of his service-connected bilateral hearing loss. The Veteran is competent to testify to facts or circumstances that can be observed and described by a lay person. 38 C.F.R. § 3.159 (a)(2); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011). However, it must be emphasized, as previously noted, that the disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained. Hence, the Board must base its determination on the results of the pertinent audiological evaluation of record. See Lendenmann, supra. In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results. See 38 U.S.C. § 1155; 38 C.F.R. § 4.1. Under these circumstances, the Board finds that throughout the appeal period, the record has presented no basis for the assignment of a compensable disability rating for the Veteran's service-connected bilateral hearing loss. His bilateral hearing acuity has been no worse than Level I, which equates to a noncompensable disability rating under Table VII. The above determination is based on consideration of the applicable provisions of VA's rating schedule. In particular, the Board notes that the VA audiological examination reports described the effects of the Veteran's hearing impairment on his daily life. See Martinak v. Nicholson, 21 Vet. App. 447 (2007). 

The Board has also considered whether referral for extraschedular consideration is suggested by the record. Ordinarily, the VA rating schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60   (1993). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director of Compensation Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. See 38 C.F.R. § 3.321(b)(1).

With respect to the functional impairment due to earaches, ear pain, and headaches, these symptoms are not contemplated in the rating schedule to be symptoms associated with hearing loss, but are specifically indicated by the rating schedule to be separately ratable disabilities. These symptoms are recognized in the rating schedule as symptoms of otitis media (DC 6200 or DC 6201), cholesteatoma (DC 6200), mastoiditis (DC 6200), and migraine headaches (DC 8100), which are separately compensable disabilities distinct from hearing impairment (DC 6100) and would be rated in accordance to the schedular criteria under the applicable Diagnostic Code, provided it is present in the Veteran and determined to be service connected. 

Turning to the question of whether the above stated symptoms are related to the Veteran's service-connected bilateral hearing loss so as to be considered in determining whether extraschedular referral might be warranted, as there is no competent evidence in the record to suggest that the symptoms of earaches, ear pain, and headaches are related to the service-connected bilateral hearing loss, the Board is precluded from finding such a relationship exists. See 38 C.F.R. § 4.14 (2017) ("[T]he use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation. . . [is] to be avoided.")

In order for the Veteran to obtain a rating for the symptoms of earaches, ear pain, and headaches, either together with or separate from hearing loss, as otitis media (DC 6200 or DC 6201), cholesteatoma (DC 6200), mastoiditis (DC 6200), or migraine headaches (DC 8100), service connection must first be established for these symptoms or the disability that accounts for these symptoms. For these reasons, the Board finds that the record does not establish that the Veteran's bilateral hearing loss is so exceptional or unusual as to warrant referral for extraschedular consideration. 

For all the foregoing reasons, the Board finds that the claim for an initial compensable disability rating for the Veteran's service-connected bilateral hearing loss must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim for increase, that doctrine is not applicable. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; see also Gilbert. 

      (CONTINUED ON NEX PAGE)




ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


